Citation Nr: 1241706	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The RO denied the Veteran's claims for service connection and he timely appealed.

The Veteran indicated on an August 2010 substantive appeal (VA Form 9) that he did not wish to appear at a hearing before the Board. However, the Veteran's authorized representative later submitted another substantive appeal in October 2010, that form reflected a checked box indicating that the Veteran desired a Board hearing at a local VA office. The RO sought clarification from the authorized representative in May 2011 and a handwritten note from the representative reflects that the October 2010 indication was an error and that the Veteran's initial, August 2010 substantive appeal (indicating that no hearing was requested) was correct. Based on the representative's clarification of the conflicting forms, the Board has determined that there is no outstanding hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed no additional evidence pertinent to the appeal.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his reports are not credible.

2. The Veteran's service treatment records reflect no significant shift in acoustic thresholds and that he denied experiencing any ear problems.

3. An August 2010 private medical opinion constitutes probative evidence that the Veteran's tinnitus is secondary to sensorineural hearing loss.

4. A July 2009 VA examination constitutes probative evidence that the Veteran's sensorineural hearing loss does not result from his military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2. The criteria for entitlement to service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in June and July 2009 letters of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). These letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). 

VA has a duty to assist veterans in obtaining the evidence necessary to substantiate their claims. The claims file contains the Veteran's service treatment records, post-service treatment records, and the report of a July 2009 VA audiology examination. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The reports reflect that the 2009 examiner reviewed the claims file and interviewed and examined the Veteran prior to rendering an opinion. The Board finds the report adequate. 

The Board observes that the Veteran reported that his private audiologist, Dr. Druck, would be submitting an letter to VA as to the etiology of hearing loss and tinnitus. However, no such letter has been submitted and VA has requested records from Dr. Druck (St. Luke's Hospital) on multiple occasions - most recently, VA received an August 4, 2010 treatment note from Dr. Druck discussing the etiology of hearing loss and tinnitus. As there is no indication that any additional evidence is available and outstanding, the duty to assist has been met.

The Veteran has not made the RO or the Board aware of any additional, existing evidence that must be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

Service Connection

The Veteran seeks service connection for bilateral hearing loss and bilateral tinnitus claimed as the result of in-service noise exposure. Although he contends to have experienced tinnitus since service, that contention is not supported by his in-service attestations and post-service medical evidence. Further, his contention that he has current hearing loss as the result of service is not supported by the other evidence of record. The Board must deny his claims. 38 C.F.R. § 3.102.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service records reflect that he served in the Navy with a primary Military Occupational Specialty (MOS) of DG-9760, Electrical/Mechanical Equipment Repairman. He reported being assigned to an A-6 squadron and working on a flight deck where he was exposed to loud aircraft noises. The Veteran contends that his hearing progressively worsened after service. He also contends that he experienced right-sided tinnitus in service which later became bilateral. 

Service treatment records show that the Veteran's hearing was within normal limits at the time of his enlistment. Specifically, at the time of his enlistment in August 1992, his left ear hearing was measured at 5 decibels (db) at 500 Hertz (Hz), 5 db at 1000 Hz, 5 db at 2000 Hz, 5 db at 3000 Hz, and 10 db at 4000 Hz; right ear hearing was 5 db at 500 Hz, 5 db at 1000 Hz, 20 db at 2000 Hz, 15 db at 3000 Hz, and 10 db at 4000 Hz. 

At the time of his February 1994 separation examination, his left ear hearing was measured at 10 db at 500 Hz, 5 db at 1000 Hz, 10 db at 2000 Hz, 5 db at 3000 Hz, and 10 db at 4000 Hz; right ear hearing was 10 db at 500 Hz, 15 db at 1000 Hz, 25 db at 2000 Hz, 15 db at 3000 Hz, and 20 db at 4000 Hz. The Hearing Conservation Data form, DD Form 2216, reflects the examiner's analysis that the Veteran had not experienced any significant threshold shift while in service. Specifically, the DD Form 2216 states that the Veteran experienced a 5 db increase in the left ear at 2000 Hz, and, in the right ear, increases of 10 db at 1000 Hz, 5 db at 2000 Hz, and 5 db at 4000 Hz, respectively. The DD Form 2216 states that no threshold shifts less than 20 db are considered significant.

At the time of his separation, the Veteran completed a self report of medical history. On the self report, he checked "no" next to boxes inquiring as to whether he had ever experienced "hearing loss" or "ear, nose, or throat trouble."

In April 2009, the Veteran submitted a claim for benefits to VA. On his claims form, he stated that he began to experience both hearing loss and tinnitus in his right ear prior to the end of his service.

Private treatment records associated with the claims file indicate that the Veteran sought audiology treatment in July 2002 and reported a progressive loss of hearing in the right ear, associated with tinnitus. The treatment note states that he reported no history of excessive noise exposure, but informed the physician that he worked at an airport and wore hearing protection. Upon examination, the physician identified significant conductive hearing loss in the right ear and normal hearing in the left ear. The physician diagnosed right ear otosclerosis. "Otosclerosis is the growth of spongy bone in the inner ear where it gradually obstructs the oval window or round window or both and causes progressively increasing deafness." Schoonover v. Derwinski, 3 Vet.App. 166 (1992).  

"Conductive hearing loss is caused by problems in the external or middle ear, which often include ear infections or obstructions such as earwax. The Merck Manual § 8 at 781-83 (18thed.2006) (hereinafter "Merck Manual"). [] Unlike conductive hearing loss, which results from a problem in the middle or outer ear, sensorineural hearing loss results from lesions of the inner ear or auditory nerve. Merck Manual at 781. In addition, whereas conductive hearing loss is often caused by ear infections or obstructions, sensorineural hearing loss is often caused by acoustic trauma or repeated exposure to loud noise. Id. at 782-83." Boggs v. Peake, 520 F.3d 1330, 1332-33 (Fed.Cir. 2008). 

Private treatment records reflect that the Veteran returned to the physician in June 2004 in order to seek surgical correction for his right ear otosclerosis. Upon examination, the physician again noted right ear conductive hearing loss. In July 2004, the Veteran underwent a stapedectomy to correct his right ear otosclerosis. His hearing was noted to improve after the procedure.

The Veteran was afforded a VA audiology examination in July 2009. The examination report reflects that the examiner reviewed the claims file and obtained a report of medical history from the Veteran. The Veteran informed the examiner that he was exposed to hazardous noises while serving in the military and while working as a civilian after service. He reported severe unilateral tinnitus. Upon examination, his left ear hearing was measured at 25 db at 500 Hz, 20 db at 1000 Hz, 25 db at 2000 Hz, 35 db at 3000 Hz, and 35 db at 4000 Hz; right ear hearing was 10 db at 500 Hz, 15 db at 1000 Hz, 35 db at 2000 Hz, 45 db at 3000 Hz, and 50 db at 4000 Hz. The examiner diagnosed a high frequency sensorineural hearing loss in both ears. Although acknowledging the Veteran's contention that his tinnitus began in service, the examiner opined that neither hearing loss nor tinnitus likely began in service because hearing thresholds were normal during service and the Veteran's service records showed no medical evidence of acoustic trauma or any auditory symptoms while in service.

August 2010 follow-up treatment reflects that the Veteran was seen again by the same private treatment provider and complained of "years history of constant high-pitched noise in both ears, worse in right than left." The physician noted that the Veteran reported that tinnitus had onset gradually and that it "may have been associated with exposure to loud noise in the service." The treatment note also observes that the Veteran was experiencing mild hearing loss. After examination, the physician noted that the Veteran had normal bilateral hearing to the speech frequencies, but a "high frequency notch at 4000 Hz consistent with acoustic trauma." The physician diagnosed noise-induced hearing loss and tinnitus, secondary to the sensorineural hearing loss.

The 2009 VA opinion, in part, relies on the absence of any contemporaneous medical evidence to deny the Veteran's claim and the Court of Appeals for the Federal Circuit has held that lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009). However, here the Board also finds the Veteran's lay contentions not credible due to internal inconsistency as well as inconsistency with other evidence submitted on his behalf. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995).

The Veteran has alleged that his hearing loss and tinnitus began while he was in service, but his service treatment records plainly show that his hearing was normal at the time of his separation and that he affirmed on a contemporaneous self report of medical history that he had no hearing or ear trouble. The Board acknowledges that the Veteran's in-service auditory thresholds do reflect some shifts, but those shifts have been clinically characterized as not significant and the 2009 examiner opined that they did not provide a basis for a current diagnosis of sensorineural hearing loss. 

Further, the July 2002 private treatment note diagnoses only conductive (italics added for emphasis) hearing loss with tinnitus in the right ear. As explained above, conductive hearing loss is different from sensorineural (italics added for emphasis) hearing loss, the latter being the type of hearing loss associated with exposure to loud noises. Boggs, 520 F.3d at 1332-33. The record reflects that the Veteran was not diagnosed with sensorineural hearing loss until 2009. At the July 2009 VA examination, he reported a unilateral tinnitus, but approximately one (1) year later, he informed a private physician that he had experienced bilateral tinnitus for "years." Personal interest may affect the credibility of the evidence and testimony. See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991).

The 2010 private physician's note provides no medical opinion as to the etiology of hearing loss, but states in the "history of present illness" that the onset of tinnitus was "gradual and may have been associated with exposure to load noise in service." The treatment note format indicates that 'history' was provided by the Veteran to the physician and the U.S. Court of Appeals for Veterans Claims has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995). Although the medical provider rendered opinions in a separate section of the treatment note, to the extent that statement could (italics added for emphasis) be expressing the opinion of the medical provider, the word "may" is speculative and service connection cannot be based on resort to speculation or remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet.App. 228, 230 (1992); Obert v. Brown, 5 Vet.App. 30, 33 (1993). 

Regardless of how that statement is characterized, the private physician clearly opined that bilateral tinnitus was secondary to the current sensorineural hearing loss. That opinion can either be interpreted as contradicting his 2002 opinion that the Veteran only had unilateral (right ear) tinnitus associated with conductive (otosclerosis) hearing loss or as an indicating that the Veteran has, since 2002, developed a sensorineural hearing loss that resulted in an etiologically separate, bilateral tinnitus. The former interpretation leads to the conclusion that the private physician's opinion is not probative due to inconsistency; the latter interpretation does not support the Veteran's contention that his tinnitus is attributable to service. Neither interpretation supports the Veteran's claim for service connection since the 2009 VA examiner provided a reasoned medical opinion, based on interview with, and examination of, the Veteran, as well as review of medical records, that the current sensorineural hearing loss is not related to his active duty service. The Board finds the VA examiner's opinion probative. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. 

Although the Veteran's sensorineural hearing loss has been attributed to acoustic trauma and he has reported experiencing loud noises during service, the record plainly reflects that he also had post-service occupational exposure to airplane/airport noises and did not experience any significant shifts in his auditory thresholds in service. The Veteran contends that his current hearing loss and tinnitus are attributable to his in-service experiences, but there is no indication that he possesses any education, training, or experience that would qualify him to offer medical diagnoses or opinions. See Routen, 10 Vet.App. 183. Further, his statements about his service, the statements he made during his service, and the statements he made to health care professionals are inconsistent. 

The only competent medical opinions of record are from the 2009 VA examiner and the Veteran's private physician. The VA examiner opined that neither tinnitus nor hearing loss were likely attributable to service; the private physician did not render an opinion as to the etiology of sensorineural hearing loss, but opined that tinnitus was secondary to sensorineural hearing loss. As there is no medical evidence linking the Veteran's current hearing loss to his active duty service and his contentions as to continuity of symptomatology of tinnitus have been found not credible, the preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990). The claims for service connection are denied.

Although the Veteran has claimed to experience hearing loss as the result of exposure to loud noises in service (hence, sensorineural hearing loss), the Board has also considered whether or not any conductive hearing loss may be attributable to service.  See Brokowski v. Shinseki, 23 Vet.App. 79 (2009). However, there is no evidence that he has experienced conductive hearing loss during the appellate period (see McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007)) and there is no evidence linking any post-service conductive hearing loss to any incident of his active duty service. The record does not support a finding that the Veteran experiences any auditory disability as the result of his active duty service. 38 C.F.R. § 3.303.







[Continued on next page.]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


